ACCEPTED
                                                                                           14-15-00619-CR
                                                                           FOURTEENTH COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     11/2/2015 10:27:44 AM
                                                                                     CHRISTOPHER PRINE
    BELINDA HILL                                                CRIMINAL JUSTICE CENTER
                                                                                                    CLERK
   FIRST ASSISTANT                                               1201 FRANKLIN, SUITE 600
                                                                HOUSTON, TEXAS 77002-1901



                                                                          FILED IN
                                                                   14th COURT OF APPEALS
                               DEVON ANDERSON                         HOUSTON, TEXAS
                                DISTRICT ATTORNEY                  11/2/2015 10:27:44 AM
                               HARRIS COUNTY, TEXAS                CHRISTOPHER A. PRINE
                                                                            Clerk


                                 November 2, 2015

Christopher A. Prine, Clerk
Fourteenth Court of Appeals
301 Fannin Street
Houston, TX 77002-2066

RE: Ex parte Larry Flores


Court of Appeals Numbers:        14-15-00619-CR & 14-15-00620-CR
Trial Court Case Numbers:        1473497 & 1473498

Dear Mr. Prine:

This case is an appeal from the denial of relief on the appellant’s pre-trial writ of
habeas corpus seeking a reduction in the amount of his bail. I write to apprise the
Court of a status change in the appellant’s trial date.

The record in this case indicated that it was set for trial on September 16, 2015. In
the State’s brief, I advised this Court that that date had been reset and the case was
set for trial on October 9, 2015. On October 8, I wrote this Court to advise that the
trial had been rescheduled for October 23.

Somehow that date was pushed off until October 26, at which point the appellant
requested that the trial judge recuse herself based on her connection, when she was
a prosecutor, to a charge that was filed against him in the early 90s. The trial court
has now granted that motion, and the case is in the process of being transferred to
another judge.

The State has been attempting to go to trial on this case since mid-September.
Because a trial would render this appeal moot, I have attempted to keep this Court
of apprised of proceedings in the trial court. As of now, it is anyone’s guess when a
trial will occur, and I do not anticipate filing further updates on this matter.
                       Sincerely,

                       /s/ C.A. Morgan
                       CLINTON A. MORGAN
                       Assistant District Attorney
                       Harris County, Texas
                       morgan_clinton@dao.hctx.net
                       713.274.5826

cc:   Clint Davidson